Peck, J:,
delivered the opinion of the court:
This petitioner was a laborer in the Capitol, appointed August 1, 1864, and was continued as such until the 2d of March, 1867, appointed *267by tbe Commissioner of Public Buildings, at a salary of , which was paid to him regularly by the said Commissioner. Claimant asks, in addition to his regular compensation, the 20 per cent, allowed by the joint resolution of February 22, 1867, giving additional compensation to certain employés in the civil service of the United States.
The proof shows, as in the case of James Stone, that the name of claimant was on the roll of employés in the office of the Commissioner of Public Buildings, and that he is one of the four laborers in the Capitol authorized by act of Congress.
This case also comes within the reasoning of the court as stated in-the case of James Stone; but there is no proof in the record to show what his compensation was, and, therefore, no data from which the 20 per cent, additional can be computed' by us. We, therefore, restore this case to the general docket for further proofs.